UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JIMMIE A. BENTLEY,
Plaintiff-Appellant,

v.
                                                                     No. 96-1782
SHIRLEY S. CHATER, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of North Carolina, at Shelby.
Lacy H. Thornburg, District Judge.
(CA-95-98-4-T)

Submitted: February 28, 1997

Decided: May 8, 1997

Before ERVIN and WILKINS, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

M. Alan LeCroy, DANIEL & LECROY, P.A., Morganton, North
Carolina, for Appellant. Mark T. Calloway, United States Attorney,
Clifford C. Marshall, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Jimmie A. Bentley appeals the district court's order affirming the
Commissioner's final decision to deny his claim for a period of dis-
ability and disability insurance benefits. Bentley sought benefits from
August 9, 1985, through December 31, 1992, when he last met the
disability insurance requirements. The administrative law judge (ALJ)
found that Bentley engaged in substantial gainful activity from Janu-
ary 1987 through October 1988, and was not disabled during the
period. The ALJ also concluded that, although Bentley was unable to
perform his past relevant work, he was able to do unskilled work at
the medium exertional level with certain restrictions. Therefore, he
was not disabled during the remainder of the period at issue. The
Appeals Council declined review, and the district court affirmed the
Commissioner on the recommendation of the magistrate judge.

Bentley argues on appeal that the decision of the ALJ was inter-
nally inconsistent and in conflict with agency regulations and proce-
dures. This Court, like the district court, will uphold the Secretary's
disability determination if it is supported by substantial evidence.
Substantial evidence is "`such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.'" Richardson v.
Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated Edison Co.
v. NLRB, 305 U.S. 197, 229 (1938)). Reviewing courts do not weigh
evidence anew or substitute their judgment for that of the Commis-
sioner, provided that substantial evidence supports the decision. Hays
v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990) (quoting Laws v.
Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966)).

The ALJ found that Bentley could not perform "an entirely normal
range of work and non-work activities consistent with his education,
his work history, and his socio-economic status," because he might
have significant deficiencies of pace, concentration, or persistence.

                    2
But the ALJ concluded that Bentley could perform simple, routine
and repetitive tasks, which do not require judgment in ordering the
subparts of the job, with no responsibility for the work of others, and
with a very narrow range of possible variations. Bentley argues that
any job requires persistence, concentration, and pace; that his past
jobs were not particularly skilled, and that if he cannot satisfactorily
perform those jobs then he is disabled for any job.

Contrary to Bentley's argument, however, we conclude that the
ALJ fully considered the regulations and rulings in question in deter-
mining Bentley's capabilities. He found Bentley limited to work of a
medium exertional nature that did not expose him to hazardous situa-
tions from March to December 1986 and November 1988 to Decem-
ber 1992. In addition, the ALJ found him limited to unskilled work
of a simple, routine and repetitive nature from November 1, 1988 to
December 31, 1992. His conclusion that Bentley had the concentra-
tion, perseverance and pace to perform this type of work does not
conflict with his finding that Bentley did not have the ability to per-
form his past work as a machine operator in the furniture industry or
an industrial cleaner or construction worker.

The ALJ made a thorough evaluation of the evidence, and we con-
clude that the Commissioner's decision is supported by substantial
evidence and was based on the correct legal standards. Accordingly,
we affirm the district court's judgment. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                     3